               Case 2:19-cv-01770-MJP Document 64 Filed 07/13/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          PACKAGING CORPORATION OF                          CASE NO. C19-1770 MJP
            AMERICA,
11                                                            ORDER ON MOTION TO DISMISS
                                    Plaintiff,
12
                    v.
13
            LUNDBERG LLC, et al.,
14
                                    Defendants.
15

16
            The above-entitled Court, having received and reviewed:
17
            1. Defendants Lundberg, LLC, and Dustex LLC’s Motion to Dismiss for Lack of
18
                Subject Matter Jurisdiction (Dkt. No. 46),
19
            2. Plaintiff Packaging Corporation of America’s Opposition to Defendants’ Motion to
20
                Dismiss (Dkt. No. 51),
21
            3. Defendants Lundberg, LLC, and Dustex LLC’s Motion Reply to PCA’s Opposition
22
                to Motion to Dismiss for Lack of Subject Matter Jurisdiction (Dkt. No. 53),
23
     all attached declarations and exhibits, and relevant portions of the record, rules as follows:
24


     ORDER ON MOTION TO DISMISS - 1
               Case 2:19-cv-01770-MJP Document 64 Filed 07/13/20 Page 2 of 5



 1          IT IS ORDERED that the motion is GRANTED; this matter is dismissed for lack of

 2   subject matter jurisdiction.

 3   Background

 4          Plaintiff Packaging Corporation of America (“PCA”) filed an amended complaint in this

 5   matter claiming the existence of subject-matter jurisdiction based on complete diversity of the

 6   parties under 28 U.S.C. § 1332. Dkt. No. 25 at ¶ 5. PCA is a Delaware corporation with its

 7   principal place of business in Illinois. Id. at ¶ 1. A corporation is a citizen of the state where its

 8   principal place of business is located and the state in which it is incorporated )28 U.S.C. §

 9   1332(c)(1)), making Plaintiff a citizen of Delaware.

10          There appears to be no dispute that Defendant A.H. Lundberg Systems, Inc. is a citizen of

11   a foreign state (Canada) and thus poses no issue as far as diversity jurisdiction goes. The

12   complex “family tree” of Defendant Lundberg, LLC, however, does raise questions of whether

13   complete diversity between the parties exists. “[A]n LLC is a citizen of every state of which its

14   owners/members are citizens.” Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,

15   899 (9th Cir. 2006). Defendants present evidence that Lundberg LLC’s chain of membership

16   goes as follows:

17      •   The sole member of Lundberg, LLC is Dustex LLC.

18      •   The sole member of Dustex LLC is Dustex Investment Holdings LLC.

19      •   The sole member of Dustex Investment Holdings LLC is Dustex Solutions LLC.

20      •   The sole member of Dustex Solutions LLC is Dustex Holdings LLC.

21      •   Dustex Holdings LLC has four members: Murray Paul Hassinoff, Consolidated
22          Construction Investment Holdings LLC, NFT Industries LLC, and Dustex Investment
23          Resources LLC.
24


     ORDER ON MOTION TO DISMISS - 2
               Case 2:19-cv-01770-MJP Document 64 Filed 07/13/20 Page 3 of 5



 1       •   Dustex Investment Resources LLC has four members, consisting of three limited

 2           partnerships and a corporation; the corporation is Dustex (TE) III Blocker Corporation.

 3       •   Dustex (TE) III Blocker Corporation is incorporated in Delaware.

 4   Dkt. No. 47, Decl. of Conner, Exs. 1, 2, and 4.

 5           Plaintiff disputes whether Defendants have properly established their current ownership

 6   and contends that the Defendant LLCs are citizens of North Carolina and Georgia.

 7   Discussion

 8           If Defendants are correct, the Delaware citizenship of Dustex (TE) III Blocker

 9   Corporation will operate to defeat complete diversity and would divest this Court of subject-

10   matter jurisdiction. Plaintiff maintains that Defendants are not correct, and bases its argument on

11   two facts. Plaintiff’s argument begins from the assertion – without contradiction – that at the

12   time it was originally formed (on October 8, 2014), the sole member of Dustex LLC was Dustex

13   Corporation, an entity with North Carolina and Georgia citizenship. Dkt. No. 52, Decl. of Barr,

14   Ex C at 7.

15           First, Plaintiff points out that the document purportedly referencing the transfer of

16   ownership of Dustex LLC – the “First Amendment to Limited Liability Company Agreement of

17   Dustex LLC” (Id., Ex. D) – states that it concerns “that certain Limited Liability Company

18   Agreement of Dustex LLC, dated as of October 22, 2014.” Id. at 1 (emphasis supplied). The

19   undisputed date of the formation of Dustex LLC was October 8, 2014 and thus Plaintiff contends

20   that this document is ineffective as to that limited liability corporation which is a Defendant to

21   this action.

22           The Court is not persuaded. The incorrect date on the referenced document is, at worst, a

23   “scrivenor’s error.” The law is clear that “when the intention of the parties is identical at the

24


     ORDER ON MOTION TO DISMISS - 3
               Case 2:19-cv-01770-MJP Document 64 Filed 07/13/20 Page 4 of 5



 1   time of the transaction but the written agreement does not express that intention because of such

 2   error, … a court acting in equity” has authority to reform the agreement to reflect the intention of

 3   the parties. 66 Am.Jur.2d, Reformation of Instruments § 19 (2011). To hold otherwise would

 4   result in the unwinding of a transaction and a transfer to a different owner at the behest of a third

 5   party without privity to the agreement.

 6          Second, Plaintiff highlights the fact that the First Amendment document referenced supra

 7   was signed by “Dustex Holdings LLC” for the benefit of “Dustex Investment Holdings” (Barr

 8   Decl., Ex. D at 1-4), and contends that, because Dustex Corporation originally held 100%

 9   ownership of Dustex LLC, Dustex Holdings LLC had no ownership interest to transfer. The

10   document, the argument goes, is thus meaningless for jurisdictional purposes.

11
            However, as Defendants demonstrate, the transfer of interest occurred by a separate
12
     document (the “Contribution Agreement” of October 22, 2014; see Dkt. No. 54, Supplemental
13
     Decl. of Conner, Ex. 1) and the “First Amendment” simply reflects the fact that Dustex
14
     Investment Holdings LLC had become the sole member of Dustex LLC at the time the
15
     amendment was executed. Dustex Corporation had no ownership interest in Dustex LLC when
16
     the amendment was signed, thus the absence of its signature is not significant.
17

18   Conclusion

19
            Defendants have demonstrated to the Court’s satisfaction that both Lundberg LLC and
20
     Dustex LLC have Delaware citizenship. Diversity is therefore lacking and this matter must be
21
     dismissed for absence of subject-matter jurisdiction.
22

23
            The clerk is ordered to provide copies of this order to all counsel.
24


     ORDER ON MOTION TO DISMISS - 4
             Case 2:19-cv-01770-MJP Document 64 Filed 07/13/20 Page 5 of 5



 1         Dated July 13, 2020.

 2

 3
                                      A
                                      Marsha J. Pechman
                                      United States Senior District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO DISMISS - 5
